DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, & 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least partially” in Claims 2 & 11 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should correct the claim to add some type of measure of regular arrangement so the degree of regular arrangement can be ascertained by one of skill in the art.
Claim 7 & 11 recites the limitation "interlayer".  There is insufficient antecedent basis for this limitation in the claim on which it depends, as Claim 1 does not make any reference to an interlayer. Applicant should correct the claim to include this limitation. The examiner has chosen .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US Patent 3,879,523) referred to herein as 'Miyata'.
	Regarding Claim 1, Miyata discloses novel composite metal hydroxides having a layer crystal structure (i.e. having a hydrotalcite structure) and to a process for the preparation of the 3-- (carbonate) (ibid). This reads on Claim 1, in which a nanostructure, comprising Ca(II), Y(III), and carbonate ions interlayered in a hydrotalcite layered structure is disclosed.
	Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata discloses a figure (Fig. 4) in which placeholder metal ions and anions, which have been shown above to include Ca, Y, and carbonate, are layered in the way described by the instant claim.
	Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata discloses that the ratio of M2+ to M3+ (i.e. Ca/Y) should range between 2-4 (Col 3, line 56). This overlaps with and makes obvious the range claimed by Claim 3.
	Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art does not disclose the atom% of the trivalent metal with respect to the divalent metal, such a property would be inherent to the molar ratio of the atoms as disclosed above. Therefore, such an atom% would be obvious to one of skill in the art.
	Regarding Claims 5 & 6, the prior art discloses the limitations of Claim 1 as shown above. Further, while the prior art is silent regarding the basal d value and the longest average dimension in plane with the layer, because the metal hydroxide disclosed by the prior art prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 (I).
	Regarding Claim 7, the prior art discloses the limitations of Claim 2 as shown above.  Further, while the prior art is silent regarding the exact composition of the interlayer of the disclosed metal hydroxide, one of ordinary skill in the art would find it obvious to determine the amount of carbonate ions in the interlayer that would produce a product with the desired properties. Additionally, Claim 2 makes no reference to any other ions that would be present in the interlayer, and as such one of ordinary skill in the art would expect, according to claims 1 and 2, that the percentage of carbonate ions in the interlayer would be 100%. 
	Regarding Claims 8 & 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata discloses that the inventive metal hydroxide may be a mixed crystal with a mixture of the constituents of the metals chosen for the di- and trivalent compounds shown above, which include the claimed metals of Claims 8 and 9.
	Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art does not disclose ideal compositions for mixed crystals as shown above, one of ordinary skill in the art would find it obvious to determine the amount of Ca and Y present in the metal element layers that would produce the desired metal hydroxide properties.
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art does not explicitly disclose a further interlayer and layer structure, 
	Regarding Claim 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the space between lattice fringes is not disclosed by the prior art, one of ordinary skill in the art would find it obvious to determine the spacing between lattice fringes that would achieve the desired metal hydroxide properties.
	Regarding Claim 13, Miyata discloses a process for the preparation of composite metal hydroxides having a layer crystal structure (Col 8, lines 54-56). This reads on Claim 13, in which a method of preparing a layered nanostructure is disclosed. Further, Miyata discloses the method to include reacting (1) x moles of a hydroxide of the divalent metal M.sup.2.sup.+ or a compound capable of forming the hydroxide under reaction conditions and (2) y moles of a hydroxide of the trivalent metal M.sup.3.sup.+ or a compound capable of forming the hydroxide under reaction conditions in the presence of at least z moles of the divalent ion and water at a pH exceeding 7 and a temperature ranging from 0 to 350 °C (Col 9, lines 11-20; Col 11, lines 61-62). This reads on Claim 1, in which preparing an aqueous solution comprising Y(III), Ca(II), and carbonate ions, the solution having pH of above 7 and heating the solution in a sealed vessel is disclosed; and overlaps with and makes obvious the temperature in a range of from 150 to 250°C as claimed in Claim 13. Further, the prior art discloses the structure of the produced metal hydroxide as seen above – see Claim 2 rejection.

Regarding Claims 15, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata discloses sources for the divalent metal as being chosen from mineral acid salts of the trivalent metal such as nitrates, halides and sulfates; carbonates and basic carbonates of the trivalent metal; carboxylates of the trivalent metal such as acetates; and alkoxides of the trivalent metal (Col 11, lines 15-36). Carbonates, acetates, and nitrates are members of the markush group of Claim 14.
	Regarding Claim 16, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata discloses a temperature range for heating of 0 – 350 °C as seen above, which overlaps with and makes obvious the claimed range.
Further regarding Claim 16, while the prior art does not disclose a preferred time for heating, one of ordinary skill in the art would find it obvious to determine the ideal time for heating that would produce the desired metal hydroxide properties.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US Patent 3,879,523) in view of Rojas et al (Copper, lead and cadmium removal by Ca Al layered double hydroxides, Applied Clay Science, January 2014), referred to herein as ‘Rojas’.

Rojas discloses Layered double hydroxides for the removal of heavy metal ions (Introduction). Rojas and Miyata share a common field of endeavor, pertaining to layered double hydroxides containing a combination of di- and trivalent metals. Further, Rojas discloses Cu2+, Pb2+ and Cd2+ ion removal by contacting a layered double hydroxide containing Ca(II) in an aqueous solution containing the ions and assessing the concentration of adsorbed ions (2.2. Heavy metal removal capacity).
Given that layered double hydroxides are known in the art for the treatment of water containing heavy metal ions, one of ordinary skill in the art would know of such a use for layered metal hydroxides, and would motivated to pursue methods for such treatments outside the disclosure of Miyata, and thus would find it obvious to combine the metal hydroxide disclosed by Miyata with the water treatment method disclosed by Rojas in order to improve the utility of the layered metal hydroxide.
Regarding Claim 18, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art makes obvious the treatment of aqueous solutions as seen above.
Regarding Claim 19, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art makes obvious the treatment of aqueous solutions containing Cu2+, Pb2+ and Cd2+ as seen above.
Regarding Claim 20, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyata in view of Rojas discloses that the aqueous solution containing the metal ions was contacted with the layered metal hydroxide for 3 hours (2.2. Heavy metal removal capacity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736